Exhibit 10.1

 

[CONFORMED COPY REFLECTING ALL

AMENDMENTS THROUGH NOVEMBER 17, 2004]

 

LICENSE AND SUBLICENSE AGREEMENT

 

This Agreement is entered into as of April 12, 2000 between Licensor AMBI Inc.,
a New York corporation (“AMBI”), and Licensee ImmuCell Corporation, a Delaware
corporation (“IC”) (collectively “parties”).

 

WHEREAS, AMBI has developed, and has maintained as confidential, certain
valuable PROPRIETARY INFORMATION, hereinafter defined, with respect to the
manufacture, use and sale of LICENSED PRODUCTS, hereinafter defined; and

 

WHEREAS, AMBI has developed and/or is licensed by Aplin & Barrett limited
(“A&B”), and has maintained as confidential, certain valuable PROPRIETARY
INFORMATION, relating to the manufacture of NISIN PREPARATIONS, hereinafter
defined; and

 

WHEREAS, IC desires the right to use AMBI’s PROPRIETARY INFORMATION in (i) the
manufacture of NISIN PREPARATIONS for use in LICENSED PRODUCTS, and (ii) the
manufacture, use, and sale of the LICENSED PRODUCTS; and

 

WHEREAS, AMBI has obtained, or may obtain, patents encompassed by the PATENTED
TECHNOLOGY, hereinafter defined, for certain inventions relating to the
manufacture, use, and sale of the LICENSED PRODUCTS; and

 

WHEREAS, IC desires the right to use the inventions claimed in AMBI’s PATENTED
TECHNOLOGY in the manufacture, use, and sale of the LICENSED PRODUCTS.

 

NOW THEREFORE, for good and valuable considerations, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1 CERTAIN DEFINITIONS

 

1.1 “EXCLUDED PRODUCTS” shall mean all products comprising, incorporating, or
relating to NISIN PREPARATIONS for the fields of application that are described
by the general classifications listed in Exhibit A-2 attached hereto.

 

1.2 “LICENSED PRODUCTS” shall mean the AMBI products listed in Exhibit A-1
attached hereto.

 

1.3 “LYSOSTAPHIN PREPARATIONS” shall mean all products containing a measurable
concentration of any form, variant, or derivative of lysostaphin.



--------------------------------------------------------------------------------

1.4 “NET SALES” means IC’s gross sales less returns, allowances, credits and
discounts, and excludes separately invoiced insurance, transportation, and taxes
and other governmental charges.

 

1.5 “NISIN PREPARATIONS” shall mean all products containing a measurable
concentration of any form, variant, or derivative of nisin.

 

1.6 “OPTION PRODUCTS” shall mean the AMBI products listed in Exhibit A-3 and
Exhibit A-4 attached hereto.

 

1.7 “OTHER IMMUCELL LICENSE” shall mean the License and Sublicense Agreement
dated December 30, 1999 between AMBI and IC.

 

1.8 “PATENTED TECHNOLOGY” shall mean as of the date of this Agreement AMBI
patents, and pending patent applications and patents which may issue thereon,
relating to the manufacture and use of NISIN PREPARATIONS or the LICENSED
PRODUCTS, including any U.S. patents listed in Exhibit C-1, and their foreign
equivalents.

 

1.9 “PROPRIETARY INFORMATION” shall mean all secret or confidential business
and/or technical information relating to NISIN PREPARATIONS, or the LICENSED
PRODUCTS, as listed in Exhibit B.

 

1.10 “ROYALTY BEARING PRODUCTS” shall mean LICENSED PRODUCTS.

 

1.11 “TECHNICAL INFORMATION” shall mean technical information other than the
PROPRIETARY INFORMATION and the PATENTED TECHNOLOGY within AMBI’s control,
relating to the manufacture of NISIN PREPARATIONS or the LICENSED PRODUCTS.

 

2 SCOPE OF LICENSE GRANT

 

2.1 Subject to all the terms and limitations of this Agreement, AMBI grants to
IC the sole and exclusive, perpetual, non-transferable except as set forth in
Section 10.3, and world-wide rights and licenses, with the right to sublicense
entities to whom the rights hereunder may be transferred as set forth in Section
10.3, to use AMBI’s PROPRIETARY INFORMATION, TECHNICAL INFORMATION, and PATENTED
TECHNOLOGY in developing, manufacturing, having manufactured, using, selling,
marketing, or distributing the LICENSED PRODUCTS.

 

2.2 [DELETED BY AMENDMENT]

 

2.3 [DELETED BY AMENDMENT]

 

2.4 [DELETED BY AMENDMENT]

 

2.5 AMBI and IC agree that this Agreement does not include the right of IC to
develop, manufacture, have made, use, sell, or distribute the EXCLUDED PRODUCTS.



--------------------------------------------------------------------------------

2.6 AMBI and IC agree that this Agreement does not include the right of IC to
use any of AMBI’s copyrights, trademarks, or trade names, in connection with the
manufacture, use, sale, or distribution of any of the LICENSED PRODUCTS, except
as may be set forth in this Agreement.

 

2.7 AMBI grants to IC an option to become licensed for OPTION PRODUCTS
(“Option”) in accordance with the terms of the Option set forth in Exhibit D.

 

3 PAYMENTS [DELETED BY AMENDMENT]

 

4 TRANSFER OF PROPRIETARY INFORMATION

 

4.1 AMBI shall make available to IC, promptly after the effective date of this
Agreement, but in no event later than thirty (30) days after the date of this
Agreement, the PROPRIETARY INFORMATION, PATENTED TECHNOLOGY, and TECHNICAL
INFORMATION relating to manufacture of NISIN PREPARATIONS, and relating to
manufacture, use, and sale of LICENSED PRODUCTS, and shall provide to IC copies
of documents requested by IC.

 

4.2 To the extent that the PROPRIETARY INFORMATION is provided in documentary
form, including written, graphic, or machine readable form, at least the first
page of any such document, or the label attached to any such machine readable
form, shall be suitably marked by AMBI to indicate its confidential nature.

 

4.3 IC agrees that, to the extent any document provided by AMBI and marked in
accordance with Section 4.2 is copied or otherwise reproduced, in whole or in
part, each copy or reproduction will be marked by IC to indicate its
confidential nature.

 

4.4 All PROPRIETARY INFORMATION shall (except for information sold to IC under
the Asset Purchase Agreement between the parties dated December 30, 1999
(“Purchase Agreement”)) remain at all times the property of AMBI. All
PROPRIETARY INFORMATION (excluding information sold to IC under the Purchase
Agreement, which can only be used as provided for it the Purchase Agreement and
the OTHER IMMUCELL LICENSE) shall not be used by IC beyond the scope of the
licenses granted under this Agreement.

 

4.5 Upon termination of this Agreement pursuant to Section 7.2 as the result of
a breach by IC, IC shall, at AMBI’s option, return to AMBI, or destroy and
provide certification of such destruction to AMBI, all PROPRIETARY INFORMATION,
including all copies, revisions, and translations thereof, and shall thereafter
make no use of the PROPRIETARY INFORMATION delivered pursuant to this Agreement.

 

5 TECHNICAL ASSISTANCE

 

5.1 AMBI agrees to provide to IC reasonable technical support and assistance in
connection with IC’s manufacturing of the LICENSED



--------------------------------------------------------------------------------

PRODUCTS for a period of one (1) year from the effective date of this Agreement.
If requested by IC, such assistance shall be provided by Dr. Jon de la Harpe, if
he is then employed by AMBI.

 

5.2 The technical support and assistance provided by AMBI may include, as
reasonably required, meetings with AMBI technical personnel at AMBI’s
facilities, visits by IC technical personnel to AMBI’s facilities, and
observation of AMBI’s manufacturing operation by technical personnel of IC,
subject to the following terms and conditions:

 

5.2.1 Such technical support and assistance services will only be provided at
the request of IC;

 

5.2.2 Such services will be provided at times, places, and in a manner mutually
acceptable to the parties;

 

5.2.3 Such technical support and assistance services provided during visits by
IC personnel to AMBI’s facilities will not exceed a total of eighteen (18)
working days in any the one-year period;

 

5.2.4 IC shall reimburse AMBI for all reasonable expenses incurred in connection
with the provision of such services including, but not limited to, travel, meal
and living expenses of the AMBI personnel providing the service;

 

5.2.5 The expenses related to AMBI’s technical support and assistance under
Section 5.2.4 will be detailed in a statement to IC delivered as soon as
reasonably available after the conclusion of any such service by AMBI’s
technical personnel.

 

5.3 [DELETED BY AMENDMENT]

 

6 CONFIDENTIALITY

 

6.1 IC recognizes that AMBI’s PROPRIETARY INFORMATION is critical to the
business of AMBI and that AMBI would not enter into this Agreement without
assurance that such PROPRIETARY INFORMATION and the value thereof will be
protected as provided in this Section 6 and elsewhere in this Agreement.
Accordingly, IC agrees as follows:

 

6.2 IC shall hold AMBI’s PROPRIETARY INFORMATION in confidence and shall take
all precautions with respect thereto.

 

6.3 IC shall not divulge, release, disseminate, or otherwise disclose any
PROPRIETARY INFORMATION, or any information derived therefrom, to any third
party, except as permitted under and in accordance with Section 2.

 

6.4 Notwithstanding the foregoing, the preceding covenants shall not apply to
any PROPRIETARY INFORMATION which IC can establish:

 

6.4.1 Is in or (through no improper action or inaction by the IC, its agents or
employees) enters the public domain;



--------------------------------------------------------------------------------

6.4.2 Was rightfully in IC’s possession or known by it prior to receipt from
AMBI, as evidenced by documentation in IC’s possession, which documentation is
provided to AMBI within thirty (30) days of IC’s receipt of PROPRIETARY
INFORMATION;

 

6.4.3 Was rightfully disclosed to IC, without restriction, by a third party
whose direct or indirect source is not AMBI; or

 

6.4.4 Was independently developed by IC without access to or use of any of
AMBI’s PROPRIETARY INFORMATION.

 

6.5 Immediately upon termination of IC’s license under Section 7, IC will turn
over to AMBI all documents or media containing any PROPRIETARY INFORMATION and
any and all copies or extracts thereof and will make no further use of any kind
of any of AMBI’s PROPRIETARY INFORMATION, except as permitted under the OTHER
IMMUCELL LICENSE.

 

6.6 IC acknowledges and agrees that due to the unique nature of AMBI’s
PROPRIETARY INFORMATION, there can be no adequate remedy at law for any breach
of its obligations hereunder, that any such breach may result in irreparable
harm to AMBI and therefore, that upon any such breach or any threat thereof,
AMBI shall be entitled to appropriate equitable relief in addition to whatever
remedies it might have at law.

 

7 TERM AND TERMINATION

 

7.1 This Agreement will remain in effect unless terminated pursuant to Section
7.

 

7.2 If a party breaches a material provision of this Agreement, e.g. non-payment
of license fees and/or royalty payments, then in addition to such other rights
and remedies as may be available to the aggrieved party, the aggrieved party may
terminate this Agreement upon sixty (60) days prior written notice unless the
breach is cured within such period or, if the breach cannot reasonably be so
cured, diligent efforts to effect such cure are commenced during that period and
are continued in a diligent manner until the cure is completed, which shall be
within a reasonable time.

 

7.3 [DELETED BY AMENDMENT]

 

7.4 [DELETED BY AMENDMENT]

 

7.5 In the event of any termination of this Agreement due to a breach by IC
under Section 7, the rights and licenses granted IC under this Agreement shall
terminate but IC’s obligations under Section 6, as well as obligations imposed
by IC on a third party, to maintain the confidentiality of AMBI’s PROPRIETARY
INFORMATION and TECHNICAL INFORMATION shall survive



--------------------------------------------------------------------------------

such termination for the longer of 5 years thereafter or the period of AMBI’s
obligations to maintain the confidentiality of A&B’s PROPRIETARY INFORMATION and
TECHNICAL INFORMATION under the License Agreement dated December 12, 1996
between AMBI and A&B. In addition, IC shall return all PROPRIETARY INFORMATION
with respect to the subject matter of the terminated licenses.

 

7.6 [DELETED BY AMENDMENT]

 

8 REPRESENTATIONS AND WARRANTIES

 

8.1 AMBI represents and warrants that it has full power, authority and legal
right to enter into and perform this Agreement and to grant to IC the rights and
licenses set forth herein; that the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate action on its
part; and that the execution, delivery and performance of this Agreement do not
contravene any law, governmental rule, regulation or order binding on AMBI or
contravene its charter or by-laws or any material indenture, mortgage or
contract or other agreement to which it is a party or by which it is bound and
which could reasonably be expected to have a material adverse effect on the
ability of AMBI to fulfill its obligations under the Agreement.

 

8.2 IC represents and warrants that it has full power, authority and legal right
to enter into and perform this Agreement; that the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action on its part; and that the execution, delivery and performance
of this Agreement do not contravene any law, governmental rule, regulation or
order binding on IC or contravene its charter or by-laws or any material
indenture, mortgage or contract or other agreement to which it is a party or by
which it is bound and which could reasonably be expected to have a material
adverse effect on the ability of IC to fulfill its obligations under the
Agreement.

 

8.3 AMBI represents and warrants that AMBI owns or has the right to license or
sublicense the PROPRIETARY INFORMATION and PATENTED TECHNOLOGY to IC to the
extent set forth in this License Agreement, that the possession and use of the
current formulation for NISIN PREPARATIONS and LYSOSTAPHIN PREPARATIONS will not
infringe any existing patents, trade secrets or other intellectual property
rights of any third party.

 

8.4 WARRANTY DISCLAIMER - EXCEPT AS OTHERWISE SET FORTH HEREIN, AMBI MAKES NO
WARRANTY WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



--------------------------------------------------------------------------------

9 INFRINGEMENT MATTERS

 

9.1 In the event that IC brings a claim of patent infringement with respect to
LICENSED PRODUCTS, AMBI will cooperate in any such action by making its records
and personnel reasonably available at times, places, and in a manner mutually
acceptable to the parties.

 

10 MISCELLANEOUS

 

10.1 Indemnification - Each party shall indemnify the other and hold the other
harmless for and against any and all loss, damage, costs or expenses (including
legal costs and expenses) incurred by the other party by reason of any breach of
any provision of this Agreement, including any loss, damage, cost or expense
which is incurred by IC as a result of the breach of a representation or
warranty by AMBI set forth in Section 8.3. AMBI’s maximum indemnification
obligation under this Agreement shall be the aggregate amounts paid to AMBI
under this Agreement.

 

10.2 Independent Contractors - The parties are independent contractors and not
partners, joint venturers or otherwise affiliated and neither has any right or
authority to bind the other in any way.

 

10.3 Assignment - The rights and obligations of the parties under this
Agreement, may in the case of N21 be assigned or transferred, and in the case of
IC may be assigned or transferred only (i) to a wholly owned subsidiary (without
thereby releasing IC of any of its obligations), or (ii) to a successor to IC’s
business interests by a merger or sale of substantially all of IC’s assets
relating to all of the LICENSED PRODUCTS, and (iii) the rights to market and
sell LICENSED PRODUCTS may be assigned or transferred, provided that the
assignee or transferee in (i), (ii), (iii) above 1) is not a person or entity
involved in the manufacture of any EXCLUDED PRODUCTS for other than A&B, or 2)
is not a person or entity manufacturing any NISIN PREPARATIONS for sale or
delivery other than to, or on behalf of, A&B or N21, and 3) is otherwise
consistent with the scope of the license and obligations under this Agreement,
and further provided that IC shall provide notice of each such third party to
N21 no later than 10 days after entering into an agreement with any such third
party, and shall, at N21’s request, provide a copy of any such third party
agreement to N21, IC having the right to redact financial information from such
copies.

 

[THE FOLLOWING TWO PARAGRAPHS WERE ADDED BY

AMENDMENT DATED AS OF NOVEMBER 12, 2004 AND

MODIFY THE FOREGOING SECTION 10.3]

 

Notwithstanding anything in the License Agreement to the contrary, (i) the
licenses and rights granted to IC under the License Agreement for NISIN OPTION
PRODUCTS shall be irrevocable, worldwide and fully paid-up upon the payment by
IC of $400,000 to N21 and (ii) all other licenses and rights granted to IC under
the License Agreement shall be irrevocable, worldwide and fully paid-up upon the
payment by IC of $500,000 to N21. IC agrees to make these payments by
wire-transfer within three (3) business days after its receipt from



--------------------------------------------------------------------------------

N21 of countersigned copies of (i) this Amendment, (ii) Amendment 1 to the
License and Sublicense Agreement dated as of December 30, 1999 between the
parties, and (iii) Amendment 2 to the License and Sublicense Agreement dated as
of February 1, 2002.

 

IC may sublicense or assign any of its rights under the License Agreement, as
hereby amended, to third parties, or make related disclosures, provided that
such third party 1) agrees to conform to the obligations imposed on IC under the
License Agreement regarding the confidentiality of PROPRIETARY INFORMATION, 2)
is not a person or entity involved in the manufacture of any EXCLUDED PRODUCTS
for other than A&B or its affiliates, and 3) is not a person or entity
manufacturing any NISIN PREPARATIONS for sale or delivery other than to, or on
behalf of, IC, A&B or N21, or their affiliates, and further provided that IC
shall provide notice of each such third party to N21 within twenty (20) days
after entering into an agreement with any such third party, and shall, at N21’s
request, provide a copy of any such third party agreement to N21, IC having the
right to redact financial information from such copies. By way of clarification,
a sale or delivery that gives rise to royalty or licensing payments to IC is
deemed to be a sale or delivery on behalf of IC.

 

10.4 Amendment and Waiver - Except as otherwise expressly provided herein, any
provision of this Agreement may be amended and the observance of any provision
of this Agreement may be waived (either generally or any particular instance and
either retroactively or prospectively) only with the written consent of the
parties.

 

10.5 Resolution of Disputes

 

10.5.1 Negotiation Between Executives - The parties shall attempt in good faith
to resolve any dispute arising out of or relating to this Agreement, or the
breach, termination or validity thereof, by negotiations between executives who
have authority to settle the controversy. Any party may give the other party
written notice of any dispute not resolved in the normal course of business.
Within 20 days after delivery of such notice, executives of both parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the dispute. If the matter has not been resolved within 60 days of the
disputing party’s notice, or if the parties fail to meet within 20 days, either
party may initiate arbitration of the controversy or claim as provided
hereinafter.

 

If a negotiator intends to be accompanied at a meeting by an attorney, the other
negotiator shall he given at least three working days, notice of such intention
and may also be accompanied by an attorney. All negotiations pursuant to this
clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and state rules of
evidence.



--------------------------------------------------------------------------------

10.5.2 Arbitration - If a dispute arising out of or relating to this Agreement,
or the breach, termination or validity thereof, has not been resolved by
negotiation as provided herein, it shall be settled by arbitration in accordance
with the Center for Public Resources Institute for Dispute Resolution Rules for
Non-Administered Arbitration of Business Disputes. The arbitration shall take
place in New York City, New York, shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.

 

10.6 Governing Law and Legal Actions - This Agreement shall be governed by and
construed under the domestic laws of the State of New York.

 

10.7 Jurisdiction and Venue - The parties agree not to contest personal
jurisdiction and further agree that any action initiated relating to this
Agreement shall be filed in the United States District Court for the Southern
District of New York.

 

10.8 Headings - Headings and captions are for convenience only and are not to be
used in the interpretation of this Agreement.

 

10.9 Notices - Notice under this Agreement shall be sufficient only if
personally delivered, delivered by a major commercial rapid delivery courier
service, or mailed by certified or registered mail, return receipt requested to
a party at its addresses set forth in the signature block below or as amended by
notice pursuant to this subsection.

 

10.10 Entire Agreement - This Agreement supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among the
parties relating to the subject matter of this Agreement and all past dealing or
industry custom.

 

10.11 Severability - If any provision of this Agreement is held illegal, invalid
or unenforceable by a court of competent jurisdiction, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.

 

[THE FOLLOWING TWO PARAGRAPHS WERE ADDED BY

AMENDMENT DATED AS OF NOVEMBER 12, 2004]

 

By way of clarification, the parties agree that Sections 2.2, 2.3, 2.4, 3, 5.3,
7.3, 7.4, [and] 7.6 of the License Agreement are moot or otherwise terminated;
that the Option for the NISIN OPTION PRODUCTS has been duly exercised; and that
Sections 4, 5, and 7 of Exhibit D to the License Agreement are moot or otherwise
terminated. Except as set forth in this Amendment, all other terms and
conditions of the License Agreement shall remain in full force and effect.

 

Each of the parties hereby represents, warrants and confirms that it has full
authority to enter into this Amendment and that the License Agreement as so
amended does not contravene any law, governmental rule, regulation or order



--------------------------------------------------------------------------------

binding on such party or contravene its charter or by-laws or any material
indenture, mortgage or contract or other agreement to which it is a party or by
which it bound and which could reasonably be expected to have a material adverse
effect on the ability of such party to fulfill its obligations to the other
party.

 

LICENSOR:

AMBI INC.

By:

 

/s/ Benjamin Sporn

--------------------------------------------------------------------------------

   

Benjamin Sporn

   

Senior Vice President

Address:

AMBI Inc.

4 Manhattanville Road

Purchase, NY 10577

U.S.A.

Attn: Benjamin Sporn, Esq.

With Copy:

Oscar D. Folger, Esq.

521 Fifth Avenue - 24th Floor

New York, NY 10175

LICENSEE:

IMMUCELL CORPORATION

By:

 

/s/ Michael F. Brigham

--------------------------------------------------------------------------------

   

Michael F. Brigham

   

President and Chief Executive Officer

Address:

ImmuCell Corporation

56 Evergreen Drive

Portland, ME 04103

U.S.A.

Attn: President

With Copy:

Gregory S. Fryer, Esq.

Verrill Dana, LLP

One Portland Square

Portland, ME 04112-0586



--------------------------------------------------------------------------------

EXHIBIT A-1

 

LICENSED PRODUCTS

 

“Mastitis Preventatives” which means NISIN PREPARATIONS for use as intramammary
infusions as mastitis preventatives.

 

“Mastitis Treatments” which means NISIN PREPARATIONS for use as intramammary
infusions as mastitis treatments.

 

For the avoidance of doubt, WIPE OUT™ Dairy Wipes is not a LICENSED PRODUCT
under this Agreement.

 

EXHIBIT A-2

 

EXCLUDED PRODUCTS

 

All products incorporating NISIN PREPARATIONS that are not LICENSED PRODUCTS
under this Agreement, including but not limited to:

 

Food Additives for food preservation;

 

Food Preservatives;

 

Food Preservation Methods; and

 

NISIN PREPARATIONS for incorporation into EXCLUDED PRODUCTS.

 

EXHIBIT A-3

 

NISIN OPTION PRODUCTS

 

“NISIN OPTION PRODUCTS” which means NISIN PREPARATIONS for use as preventatives
or treatments (other than as a food additive) for animal diseases other than
mastitis, and for all other veterinary products (other than as a food additive).

 

EXHIBIT A-4

 

LYSOSTAPHIN OPTION PRODUCTS

 

[DELETED AS MOOT]



--------------------------------------------------------------------------------

EXHIBIT B

 

PROPRIETARY INFORMATION

 

1 Analytical Methods

 

Analysis for nisin quantitation and purity by reverse phase HPLC.

 

2 Nisin Stability

 

As dry powder at a range of temperatures.

 

As aqueous solution at a range of pH values.

 

3 Microbiological methods and data

 

Analysis for nisin antimicrobial activity by radial diffusion in agar.

 

Suspension assay for nisin bactericidal activity

 

4 Nisin Production

 

Lactococcus lactis production strains.

 

FermPro LLP Master Batch Record for nisin production and recovery.

 

5 LICENSED PRODUCTS

 

Documentation selected by IC, principally, but not exclusively, relating to an
NADA package.

 

PATENTS

 

EXHIBIT C - 1

 

Description

 

U.S. Patent No. 5,217,950 - Nisin Compositions For Use As Enhanced, Broad Range
Bactericides



--------------------------------------------------------------------------------

U.S. Patent No. 5,260,271 - Nisin Compositions For Use As Enhanced, Broad Range
Bactericides

 

U.S. Patent No. 5,691,301 - Nisin Compositions For Use As Enhanced, Broad Range
Bactericides

 

U.S. Patent No. 5,753,614 - Nisin Compositions For Use As Enhanced, Broad Range
Bactericides

 

U.S. Patent No. 5,763,395 – [Stabilized lanthionine bacteriocin compositions]

 

Foreign equivalents of the above-identified United States Patents

 

PATENTS

 

EXHIBIT C - 2

 

Description

 

U.S. Patent No. 4,931,390 – Expression of the Cloned Lysostaphin Gene

 

U.S. Patent No. 4,980,163 - Novel Bacteriocin Compositions for Use as Enhanced
Broad range Bactericides and Methods of Preventing and Treating Microbial
Infection

 

U.S. Patent No. 5,218,101 - Leader Sequence Inducing a Post-Translational
Modification of Polypeptides in Bacteria and Gene Therfor

 

U.S. Patent No. 5,760,026 - Method for Treating Mastitis and Other
Staphylococcal Infections

 

U.S. Patent No. 5,858,962 – Compositions for Treating Mastitis and Other
Staphylococcal Infections

 

U.S. Patent No. 5,861,275 – Lantibiotic Mutants and Chimeras of Enhanced

 

Stability and Activity, Leader Sequences Therefor, Genes Encoding the Same, and
Methods of Producing and Using the Same

 

Foreign equivalents of the above-identified United States Patents



--------------------------------------------------------------------------------

EXHIBIT D

 

NISIN OPTION PRODUCTS

 

1. AMBI to grant IC an Option to obtain an exclusive world-wide license under
AMBI’s PROPRIETARY INFORMATION, TECHNICAL INFORMATION, AND PATENTED TECHNOLOGY,
including technology licensed from third parties and other related technical
information, to develop, manufacture, market and otherwise commercialize NISIN
OPTION PRODUCTS. For the avoidance of doubt, this Option does not include
licenses for the use of NISIN PREPARATIONS as a food additive (e.g. for the
improvement of food utilization in animals) which may be the subject of a
separate agreement.

 

2. IC shall have until August 1, 2000 to determine if it wishes to initially
exercise the Option.

 

3. Option Fees - In order to initially exercise the Option, IC shall send to
AMBI a notice of Option exercise and pay to AMBI $25,000 on or before August 1,
2000.

 

4. [DELETED BY AMENDMENT]

 

5 Other Payments [DELETED BY AMENDMENT]

 

6. Upon exercise of the Option, the terms of the Agreement shall apply to NISIN
OPTION PRODUCTS, and NISIN OPTION PRODUCTS shall become LICENSED PRODUCTS,
except to the extent that the terms of the Option are expressly different than
the term of the license for LICENSED PRODUCTS.

 

7. [DELETED BY AMENDMENT]

 

EXHIBIT E

 

LYSOSTAPHIN OPTION PRODUCTS

 

[DELETED AS MOOT]